Title: To Benjamin Franklin from Mary Hewson, 8 September 1776
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


My dear Sir
Kensington Sepr. 8. 1776
As I was yesterday informed that my letter of thursday was not then gone I sit down now to make a little addition, fancying that I have not said all I have to say, for I wrote in haste. I think I gave you my family history pretty fully, as to public concerns, I know nothing, nor should I write of them to you if I knew anything, so I will give you some account of some friends of whom you may not hear by other means; tho’ as my mother has written you a long letter she probably has given you all the intelligence that I shall.
Dolly is now upon a tour in Wales with Mrs. Scott, who (if I may say it) is a warm friend of the Americans; she declares were she a man she would go to America, to serve the country and exalt her character. I hope this jaunt will be of service to Dolly by amusing her mind which was much depressed by her long and close attendance upon her dying sister; and the unexpected distribution of her fortune almost overset her, for Mrs. C. B. left all to her except £100 to each of her brothers and £300 to one of her nieces who was her god-daughter. Mrs. Hawkesworth and I with some difficulty prevailed on Dolly not to give up the fortune her sister bequeathed her; she really was hardly in her senses for some time after her sister’s death.

The W[ilkses] are in the same situation in which you left them, if one can call that the same which must have been every day growing worse; however they are still in the House in Yorkbuildings–upon recollection, I believe you were gone before they came to it. Poor woman! She supports her spirits amazingly, and he is not more gloomy than he used to be. Some of her friends have proposed her keeping a boarding house in London; others have proposed her setting up a school at Durham where they say a good one is wanted. He is inclined to the London scheme; she would like the other better, and in my opinion it is most eligible, but no step is yet taken for either. Fanny is much improved, and may be called a fine young woman.
When I mentioned Dolly’s accession of fortune I forgot to tell you one instance of kindness it has enabled her to perform. She lent £50 to James Pearce with which he has furnished his house so as to let it in lodgings which will make him stand rent free at least. Do you not think Mrs. C B’s fortune is in good hands, and better disposed than if it had been parcelled out in shares to her brothers? The Pearces have a little girl, they are very industrious, and I believe succeed very well at Richmond.
I sold my aunt’s goods and moved out of Church Lane last spring, and have now a house in the Square at 30 guineas a year, the other was forty, so I save something, and have nearly the same accommodation. I have taken the house but for one year, and I hope before that term expires my affairs will be so settled that I may fix upon some other spot to sit down in with my little folks where I can bring them up in the manner I like and give them an education that shall be of future advantage to them. Mr. Elphinston has given up his school, but he continues his house, which he means to let out in apartments, and has just published A finishing plan of education, which is a proposal for taking pupils at 100 guineas a year. Mr. Williams perhaps you may have heard has opened a chapple in Margarette Street Cavendish Square. I have not yet been there, but I intend to satisfy my curiosity some day.
My letters are a kind of private newspaper, I give the articles just as they happen to occur without regard to order or connection. I fancy this kind will be most pleasing to you, as it will not require an answer, and will make you feel somewhat like having your English friends about you.
If the Congress and the Ministry will agree you shall have some of those friends really with you; but we must wait on this side the water till those mighty powers determine our lot.
As I do not chuse my labour should be lost I send you with this the letter I wrote you last year, it may divert you to read it when you have nothing else to do.
My mother came hither last night, she is just now gone to bed and desired me to give her love to you, wishing you a good night. I hope you will be able to recollect how you slept on the 8th of Sepr. Tho’ I fancy there is no night on which her good wishes do not rise for you. In those good wishes she is most heartily joined by your faithful and affectionate
Mary Hewson
